Citation Nr: 0739474	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  05-30 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for coronary artery 
disease, claimed as secondary to service-connected diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
January 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

Disability due to coronary artery disease is aggravated by a 
service-connected disease or injury.


CONCLUSION OF LAW

Coronary artery disease is proximately due to or the result 
of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her 
possession that pertains to the claims, in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim was received in 
November 2004, after the enactment of the VCAA.

A letter dated in December 2004 told the veteran that VA 
would make reasonable efforts to obtain evidence necessary to 
support his claim for coronary artery disease.  He was 
informed that he was required to provide sufficient 
information to allow VA to obtain records.  He was asked to 
identify any VA or private medical treatment.  The various 
types of evidence that might support his claim were listed.  
The letter outlined VA's responsibilities with respect to 
obtaining evidence on the veteran's behalf.  The veteran was 
asked to inform the RO of any additional information or 
evidence that might pertain to his claim.  The veteran was 
also asked to submit any evidence in his possession that 
pertained to his claim.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  The 
veteran received such notification in March 2006.

The Board finds that the content of the notice provided to 
the veteran fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to finally decide this appeal.


Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303(a) (2007).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) competent evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and 
cardiovascular disease becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 
3.309 (2007).  While the disease need not be diagnosed within 
the presumption period, it must be shown, by acceptable lay 
or medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

The veteran has contended that his coronary artery disease is 
secondary to his service-connected diabetes mellitus.  
Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  This includes any 
increase in disability (aggravation) that is proximately due 
to or the result of a service connected disease or injury.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disease or injury.  
Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes that there was recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a nonservice-connected 
disability by a service-connected disability is judged. 
 Although VA has indicated that the purpose of the regulation 
was merely to apply the Court's ruling in Allen, supra, it 
was made clear in the comments to the regulation that the 
changes were intended to place a burden on the claimant to 
establish a pre-aggravation baseline level of disability for 
the nonservice-connected disability before an award of 
service connection may be made.  This had not been VA's 
practice, which suggests that the recent change amounts to a 
substantive change.  Given what appear to be substantive 
changes, and because the veteran's claim was pending before 
the regulatory change was made, the Board will consider the 
version of 38 C.F.R. § 3.310 in effect before the change, 
which version favors the claimant.

The veteran's service medical records show that in February 
1970, he complained of pain in his chest upon coughing.  He 
was diagnosed with an upper respiratory infection.  When 
examined in November 1972 for separation, the veteran's heart 
and vascular system were normal, and no heart disorders were 
noted.

Post-service, a January 1980 VA outpatient record shows the 
veteran complained of chest pains.  The diagnosis was chest 
pain, probable musculoskeletal etiology.

Private treatment records dated in January and February 1999 
show the veteran was seen for an enlarged heart.  The 
February 1999 echocardiogram revealed trace mitral 
regurgitation and "TI."  There was also possible decreased 
diastolic compliance.

Private hospitalization records dated from July to August 
2002 show the veteran was treated following a motor vehicle 
accident.  The discharge summary noted that chest x-ray 
revealed cardiomegaly.

Private treatment records dated in September and October 2002 
show the veteran was diagnosed with and treated for coronary 
artery disease with inferior infarct and positive stress 
echocardiogram.

VA outpatient treatment records dated from December 2003 to 
April 2005 indicated the veteran was diagnosed with and 
treated for coronary artery disease.

In January 2004, the veteran underwent VA examination.  The 
examiner noted the veteran had a history of an inferior 
myocardial infarction after a severe automobile accident in 
July 2002.  It could have occurred while driving the truck at 
the time the accident occurred.  A diagnosis of coronary 
artery disease with history of inferior myocardial infarction 
was given.  The veteran presently manifested no definite 
angina, and there were no clinical manifestations of 
congestive heart failure or cardiac arrhythmia.

In June 2005, the veteran underwent VA examination.  The 
veteran had known coronary artery disease and had four stents 
placed in 2003.  He began having chest pain consistent with 
angina in January 1999.  The examiner noted the veteran's 
history of hypertension and cigarette smoking.  The veteran 
began having symptoms of his diabetes in July 2003.  The 
veteran had several predisposing factors that related 
directly to his coronary artery disease.  He was male, a 
long-term smoker, and diagnosed with hypertension.  He also 
had hyperlipidemia, and there was some evidence suggesting 
that his father had an early stroke at age 55.  These factors 
clearly predisposed the veteran to developing coronary artery 
disease.

The examiner opined that the veteran's coronary artery 
disease was not caused by or a result of his diabetes.  It 
was certainly possible that the diabetes may have aggravated 
the underlying coronary artery disease, but it would be pure 
speculation to attempt to establish a specific percentage of 
aggravation.

Based on a review of the record, the Board has determined 
that service connection is warranted for coronary artery 
disease.  The AOJ elected to forward a truly flawed medical 
opinion to the Board.  The examiner does not establish his 
credentials to establish that the opinion comes from a person 
who is competent.  The examiner lists factors that predispose 
to coronary artery disease, but does not link coronary artery 
disease to any of the predisposing factors.  Such list 
constitutes neither positive nor negative evidence in this 
case.  The same examiner establishes that there could be 
aggravation, but establishes that he is not competent to 
establish the degree of aggravation.  The AOJ had every 
opportunity to return the file and obtain either a competent 
opinion or one that answers the critical questions, but did 
not.

The examiner and existing VA policy establish a potential 
link between diabetes mellitus and coronary artery disease.  
(In an M21-1 Part VI dated in 2002, there is an instruction 
to consider cardiac complications as secondary to diabetes 
mellitus unless shown to be of other origin.)  Nothing in the 
presented medical opinion established another identified 
origin.  The Board shall not remand for another opinion.  
Service connection is granted.




ORDER

Service connection for coronary artery disease is granted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be filed 
with the VA Office of the General Counsel and not the Board.)



 Department of Veterans Affairs


